Broderick, J.,
concurring in part and dissenting in part: While I agree with the result reached by the majority in part II of its opinion, I believe that the defendants undertook a duty to the plaintiff’s decedent which exposed them to liability upon breach. Accordingly, I respectfully dissent from part I of the majority opinion.
Our prior cases on suicide liability, as the majority correctly notes, recognize that suicide is an act which generally breaks the causal chain flowing from a defendant’s negligence. See Mayer v. Town of Hampton, 127 N.H. 81, 84, 497 A.2d 1206, 1209 (1985). We have, however, also adopted two exceptions to the general rule.
First, a cause of action exists “where the defendant actually causes the suicide.” Murdock v. City of Keene, 137 N.H. 70, 72, 623 A.2d 755, 756 (1993). While the phrasing of this exception does suggest some circularity, the exception primarily reflects the traditional rule that “it is better for unexpected losses to fall upon the intentional wrongdoer than upon the innocent victim.” Mayer, 127 N.H. at 85, 497 A.2d at 1210 (quotation omitted). Therefore, one who, for example, intentionally inflicts extreme emotional distress that results in a suicide may be held liable under this exception. See id. at 87, 497 A.2d at 1210-11.
The second exception applies when “the defendant has a duty to prevent the suicide.” Murdock, 137 N.H. at 72, 623 A.2d at 756. Such a duty may “arise as a matter of law from a special relationship between the defendant and the suicidal individual.” Id. We have explained that “the typical defendant in such a case is someone who has a duty of custodial care, is in a position to know about suicide potential, and fails to take measures to prevent suicide from occurring.” Id. (emphasis added) (quotation omitted).
Our description of the typical defendant is not an encyclopedic register of all those who may be liable under the duty exception. Nonetheless, the majority’s opinion converts what prior opinions intended as an illustration into an exhaustive list, and suggests that absent a custodial relationship liability cannot arise. In doing so, the majority transforms a compelling rule into a slim exception that covers only wardens and jailers, thus shielding all other conceivable *764defendants from liability despite their voluntary assumption of a duty to prevent the suicide. Such an extension of immunity ignores this court’s tradition of allowing recovery for wrongful conduct that causes harm, and suggests that a defendant can flagrantly disregard the safety of a known suicidal individual. Further, the majority’s holding insulates architects and contractors from liability despite our long-standing “refusal to protect particular classes of defendants.” Spherex, Inc. v. Alexander Grant & Co., 122 N.H. 898, 904, 451 A.2d 1308, 1312 (1982). This approach is particularly inappropriate in this case, as there is a complete absence of the type of weighty concerns that would warrant such protection.
In the present case, which comes to this court following the trial court’s grant of motions to dismiss, we must assume the facts alleged by the plaintiff to be true and, similarly, construe all reasonable inferences therefrom in the light most favorable to the plaintiff. See Gardner v. City of Concord, 137 N.H. 253, 255-56, 624 A.2d 1337, 1338 (1993). If the factual allegations constitute a basis for legal relief, we must hold that it was improper for the trial court to grant the motions. Id. at 256, 624 A.2d at 1338.
Accordingly, we must assume that the defendants were aware of the heightened precautions that were necessary in the planning, designing, and construction of this secured psychiatric facility and that the defendants knew that a key factor in their work was the prevention of suicide. In short, we must assume that the defendants knowingly undertook to design and construct a cell that would thwart suicide attempts. Such facts are indicative of the kind of duty to anticipate and prevent suicide that warrants inclusion within the second exception that we have recognized in our prior cases. See Murdock, 137 N.H. at 72-73, 623 A.2d at 756-57; cf. Sneider v. Hyatt Corporation, 390 F. Supp. 976, 981 (N.D. Ga. 1975) (refusing to dismiss case when hotel allegedly knew upper floors had previously been used for suicide).
The defendants suggest that no duty exists because they never came into direct contact with the decedent. This argument overlooks several cases in which we have held “that a defendant may be liable to third parties for a foreseeable harm resulting from the breach of a duty of care.” Williams v. O’Brien, 140 N.H. 595, 599-600, 669 A.2d 810, 813 (1995) (collecting cases). Moreover, some fifteen years ago this court noted that “we have expressed our disfavor for the privity doctrine in personal injury cases.” Spherex, Inc., 122 N.H. at 903, 451 A.2d at 1311. Indeed, the logic of these cases reveals the extent to which the majority’s holding departs from established principles of New Hampshire tort law, as we have consistently allowed cases to *765proceed to trial when the defendant has contracted with another for the benefit of a faceless, yet anticipated, third party, and harm has come to that third party as a result of the defendant’s failure to fulfill its responsibilities. See, e.g., Simpson v. Calivas, 139 N.H. 1, 5-6, 650 A.2d 318, 321-22 (1994).
The majority extensively details all of the obstacles to prevention of suicide and suggests that this difficulty demonstrates the folly of potentially subjecting the present defendants to liability. The factors that the majority relies upon, however, relate to the difficulty of supervising suicidal patients, and have no bearing in a case where the defendant’s negligence afforded the means that an individual used to commit suicide. See Knight v. Wal-Mart Stores, Inc., 889 F. Supp. 1532, 1542 (S.D. Ga. 1995); see also Tittle v. Jefferson County Com’n, 10 F.3d 1535, 1543-44 (11th. Cir. 1994) (en banc) (Kravitch, J., concurring). A defendant that “has created a condition which involves an unreasonable risk of harm to another has a duty to exercise reasonable care to prevent the risk from taking effect.” Walls v. Oxford Management Co., 137 N.H. 653, 658, 633 A.2d 103, 106 (1993).
The majority’s reliance on the Alabama Supreme Court’s decision in Tittle is unpersuasive, as it suggests that, because suicide is an allegedly inevitable occurrence, a professional’s carelessness may be excused when it merely “allowed one form of suicide to be committed rather than another.” Tittle v. Giattina, Fisher & Co., 597 So. 2d 679, 681 (Ala. 1992). This notion is inconsistent with basic principles of tort law, as “[d]iscouragement of wrong . . . should not go so far as to lead to the promotion of harmful or indifferent conduct,” Dillon v. Company, 85 N.H. 449, 453, 163 A. 111, 113 (1932), and raises the distressing possibility that the builders of mental health facilities will have little incentive to respect the rights of the intended users of these facilities.
At heart, the majority’s holding apparently rests upon a fear that “[imposing liability in the instant case would . . . discourage firms from contracting with the State to design and construct mental health related facilities.” This anxiety ignores the ability of builders or architects to either incorporate the risk of liability into their pricing structure, or purchase insurance against such costs. Moreover, allowing this case to proceed would not impose liability on builders or architects generally; typically, these parties do not undertake a duty to prevent suicide, and unforeseeable suicide remains an intervening cause that breaks the causal chain. This is true even when the architect or builder is involved with the construction of an ordinary jail or prison. See Tittle, 597 So. 2d at *766681. The current case, however, is unique. The defendants knowingly undertook a project that entailed the building of certain cells that were intended from their inception to hold psychiatric patients, and were expressly designed to prevent self-inflicted harm. The State and, in turn, the decedent, relied upon the special design and construction skills the defendants were thought to possess to protect against the very harm that has come to pass. In such a circumstance, the defendants may be held legally responsible for the consequences of the defective nature of the building, as they had the knowledge and the ability to foresee and prevent the harm. See Honey v. Barnes Hosp., 708 S.W.2d 686, 699 (Mo. Ct. App. 1986); cf. Jefferson County Com’n, 10 F.3d at 1543-44 (Kravitch, J., concurring); De Sanchez v. Genoves-Andrews, 446 N.W.2d 538, 541 (Mich. Ct. App. 1989); Szostak v. State, 247 N.Y.S.2d 770, 771 (App. Div. 1964); O’Brien v. State, 33 N.Y.S.2d 214, 216-17 (Ct. Cl. 1942).
HORTON, J., joins in the opinion of BRODERICK, J.